Citation Nr: 0800496	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-38 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Winston-Salem, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The claims folder contains a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
dated December 2003 in which he appointed The American Legion 
as his representative.  However, a letter from Kathleen 
Shannon Glancy, an attorney, was received in November 2004 in 
which she stated that the veteran had retained her to 
represent him in his claim for disability benefits.  

A November 2007 letter to the veteran asked him to clarify 
who he wished to represent him in this matter.  The letter 
stated that if the veteran did not reply within 30 days, then 
it would be assumed that he wished to represent himself.  The 
veteran did not reply.  In spite of what the letter stated, 
the Board notes that 38 C.F.R. § 20.603 (2007) provides that 
a letter from an attorney on their own letterhead stating 
that they are authorized to represent the appellant, and a 
signed statement from the appellant authorizing the attorney 
to have access to their records will be considered the 
equivalent of a grant of power of attorney.  A letter from a 
private attorney and a signed authorization from the veteran 
have both been submitted in this case.  Therefore, the Board 
will consider Ms. Glancy to be the authorized representative 
in this matter. 


FINDINGS OF FACT

1.  Entitlement to service connection for scoliosis was 
denied in a September 1980 and September 1999 rating 
decisions. 

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which is offered to establish a 
fact necessary to substantiate the claim, the absence of 
which was the basis of the previous denial.  

3.  The veteran's November 1976 entrance examination noted 
mild pelvic tilt, but does not note the existence of 
scoliosis; the veteran is entitled to the presumption of 
soundness for scoliosis. 

4.  Service medical records first show treatment for low back 
pain due to scoliosis approximately seven months after 
entering active service, and the veteran received periodic 
treatment for this disability throughout active duty.  

5.  The current diagnoses include low back pain due to 
scoliosis, and the veteran has indicated to his current care 
providers that he has a long history of low back pain. 


CONCLUSIONS OF LAW

1.  The September 1980 and September 1999 rating decisions 
that denied entitlement to service connection for scoliosis 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2007). 

2.  The evidence received since September 1999 is new and 
material, and the claim for service connection for scoliosis 
is reopened.  38 C.F.R. § 3.156(a) (2007).

3.  The veteran's scoliosis with resultant back pain was 
incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Given the favorable decision, the veteran does not require 
any further notice or assistance to substantiate the claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

The record indicates that entitlement to service connection 
for scoliosis was denied in a September 1980 rating decision.  
The veteran was notified of this decision and provided with 
his appellate rights in a September 1980 letter.  Although 
the veteran expressed a desire to appeal two other issues in 
an October 1980 letter, he did not submit a notice of 
disagreement with the denial of service connection for 
scoliosis within one year of receipt of the September 1980 
notice.  Therefore, the September 1980 decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The new presented evidence is presumed to be credible 
for purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  A previous attempt to reopen the veteran's 
claim was denied in a September 1999 rating decision.  

The evidence considered by the September 1980 rating decision 
included the veteran's service medical records, as well as 
the report of an April 1980 VA examination.  The rating 
decision stated that the veteran's entrance examination had 
revealed a mild pelvic tilt, and that the rest of the 
examination had been normal.  Subsequently, the veteran 
developed back pain, and an X-ray study revealed apparent 
sclerosing of the thoracic spine.  A subsequent examination 
showed that the right leg was shorter than the left leg.  The 
decision noted that the veteran was treated on other 
occasions during service for low back pain.  However, service 
connection for scoliosis of the dorsal (thoracic) spine was 
denied on the basis that this condition existed prior to 
service, and that there was no evidence of aggravation beyond 
natural progression during service.  

Additional evidence considered in the September 1999 
decision, consisted of VA outpatient treatment records dated 
in February 1999.  These show that the veteran was noted to 
have low back pain due to a shortening of the right leg.

The veteran was notified of the September 1999 decision and 
given his appellate rights.  He did not submit a notice of 
disagreement within a year of the notice and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The evidence received as part of the current claim includes 
VA treatment records dated August 2004.  These show that 
magnetic resonance imaging studies recently completed by VA 
demonstrated that the veteran had bulging disc from T3 to 
T11.  

The Board finds that this evidence is new, in that it 
contains information that was not considered by the September 
1980 or September 1999 decision makers.  The Board also finds 
that this evidence is material, as it is offered to show a 
possible source of chronic back pain other than the pre-
existing pelvic tilt.  As the evidence is both new and 
material, the veteran's claim is reopened.  The Board will 
now proceed to review the veteran's entire claim on a de novo 
basis.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A review of the veteran's service medical records shows that 
he was found to have a mild pelvic tilt on the November 1976 
medical examination conducted prior to entrance into active 
service.  Scoliosis was not noted on this examination.  The 
veteran denied a history of back pain on a Report of Medical 
History obtained at this time.  

The Board finds that the veteran is entitled to the 
presumption of soundness for scoliosis.  Scoliosis is an 
appreciable lateral deviation in the normally straight 
vertical line of the spine.  Dorland's Illustrated Medical 
Dictionary 1390 (25th ed. 1974) (hereinafter Dorland's).  The 
Board observes that scoliosis is not synonymous with pelvic 
tilt.  Dorland's notes many different causes and types of 
scoliosis, including static scoliosis that is due to 
difference in the length of the legs.  These are two separate 
conditions.  Therefore, the presumption of soundness must be 
afforded to the veteran for scoliosis.  

While pelvic tilt was identified at the time of the November 
1976 entrance examination, scoliosis of the spine was not 
found until approximately seven months after the veteran 
entered service.  Even if scoliosis were the result of the 
pre-existing pelvic tilt, service connection would be 
possible.  Service connection can be granted for disability 
that is superimposed on a pre-existing condition.  See 
38 C.F.R. §§ 3.303(a), 3.306(a); VA Gen. Coun. Prec. 82-90 
(1990).  

Once it is established that a veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

The Board finds that there is no clear and unmistakable 
evidence that scoliosis existed prior to service.  The 
service medical records first include a report of back pain 
and diagnosis of scoliosis in July 1977, which is nearly 
seven months after entry into active service.  These records 
note that the veteran reported a history of scoliosis in the 
past, but do not state or otherwise indicate that this was a 
reference to scoliosis prior to entering active service.  
None of the remaining service medical records, including the 
discharge examination and the Report of Medical History 
obtained at that time, indicate that the veteran had 
scoliosis prior to entering active service.  In fact, June 
1979 records refer to a two year history of low back pain due 
to scoliosis, which would indicate that it began during 
active service.  The post service medical records do not 
contain any medical opinion stating that the scoliosis 
existed prior to service.  As there is not any medical 
evidence to show that scoliosis existed prior to service, the 
presumption of soundness is not rebutted.  

Therefore, the Board must conclude that low back pain due to 
scoliosis was incurred due to active service.  This 
disability was first treated and diagnosed in service in July 
1977, and the veteran continued to receive regular care 
throughout active service.  Back pain due to lordosis was 
noted in the comment section completed by the examiner on the 
Report of Medical History at discharge.  

The post service medical records include a finding of low 
back pain on the April 1980 VA examination.  More recent 
treatment records show that the veteran continues to have low 
back pain due to scoliosis.  The veteran has reported a 
continuity of low back pain since service.  His consistent 
reports are sufficient to establish a link between the 
current disability and service.  Barr.  As there is a current 
diagnosis of low back pain with scoliosis, evidence that this 
disability was first report during active service, and 
evidence of continuity of symptomatology since discharge from 
active service, entitlement to service connection is 
warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for scoliosis with 
back pain.

Entitlement to service connection for scoliosis is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


